DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the claim is indefinite because there is no structural or function relationship between the “light source” [line 3] and the “light surface” [line 5].
Claim 11 is indefinite as depending from an indefinite claim.
With respect to claim 12, the “at least one at least partially mirrored light source” does not have proper antecedent basis.  It is assumed, applicant is referring to the --at least one light source--.
With respect to claim 13, the “at least one at least partially mirrored light source” does not have proper antecedent basis.  It is assumed, applicant is referring to the --at least one light source--.
With respect to claim 14, the “at least one at least partially mirrored light source” does not have proper antecedent basis.  It is assumed, applicant is referring to the -- at least one light source --.
Claims 15 and 16 are indefinite as depending from an indefinite claim.

With respect to claim 17, the limitation “partial region of a windscreen” is vague since a “region of a windscreen” implies that it may not be the entire windscreen.  Therefore, the limitation “partial region of a windscreen” is redundant.  
With respect to claim 18, the claim is indefinite because there is no structural or function relationship between the “light source” [line 6] and the “light surface” [line 8].

Allowable Subject Matter
As best understood, claims 10-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suganumata et al. (2014/0003076) discloses a lighting device having a light guide positioned next to the rear windscreen.
Dalton, Jr. et al. (2004/0208013) discloses a light bar positioned next to the front windscreen.
Lekson et al. (2002/0071267) discloses a light guide for automotive lighting having a shape similar to that which is disclosed in the instant drawings.
Haenen et al. (7,357,548) discloses a light guide for automotive lighting having a shape similar to that which is disclosed in the instant drawings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875